Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 10,333,503 B1).

4.	With respect to claim 1, Cohen teaches a quantum pulse determining method, wherein basic pulses corresponding to basic logic gates (122s) are set in advance (this is inherent in that pulses are required in order for the apparatus to work), and the method comprises: 
when manipulating a qubit according to a quantum logic gate (see figure 2 operation), splitting the quantum logic gate to obtain sub-logic gates (intuitively, the gates can be labeled a main gate or subgate); and 
searching for sub-pulses corresponding to the sub-logic gates among the basic pulses the apparatus provided multiple pulses, see figure 2 and one of the pulses can 

5.	With respect to claim 2, figure 2 of Cohen teaches the searching for sub-pulses corresponding to the sub-logic gates among the basic pulses comprises: 
for each of the sub-logic gates (could be any 122s), searching for a basic logic gate corresponding to the sub- logic gate, and determining a basic pulse corresponding to the basic logic gate to be a sub-pulse corresponding to the sub-logic gate. 

6.	With respect to claim 6, Cohen teaches an electronic device, wherein basic pulses corresponding to basic logic gates (122s) are provided in advance (pulses 213); and
	the electronic device (figure 2) comprises a processor and a memory connect in communication with at least one processor, wherein the memory stores instructions, and the processor, when executing the instructions (202, modern computing system would have processor and memory), is configured to:
	split a quantum logic gate to obtain sub-logic gates (it is a matter of labeling 122s , any 122 could be sub-logic gate) when manipulating a qubit according to the quantum logic gate;
	search for sub-pulses (215 would include all the pulses from 218, which would include at least a sub-pulse) corresponding to the sub-logic gates among the basic pulses, and manipulate the qubit according to the sub-pulses (feedback would provide new 213 pulses).

7.	With respect to claim 7, Cohen teaches the processor is configured to:
	for each of the sub-logic gates (some of the gates 122s can be defined as sub-logic gates), search for a basic logic gate corresponding to the sub-logic gate, and determine a basic pulse corresponding to the basic logic gate to be a sub-pulse corresponding to the sub-logic gate (processing with 202 and 210 to obtain desired pulses).

8.	With respect to claim 20, Cohen teaches a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to cause a computer to execute the method according to claim 1 (see column 18, lines 15-45).

Allowable Subject Matter

9.	Claims 3-5 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 3, the prior art does not teach each of the basic pulses has a preset identifier; and 

for each of the sub-logic gates, determining a search identifier according to the sub-logic gate, and searching for a sub-pulse having the search identifier among the basic pulses; 
the preset identifier is determined according to a hash value generated according to matrix elements comprised in a representation matrix of a basic logic gate corresponding to the preset identifier; and 
correspondingly, the determining a search identifier according to the sub-logic gate comprises: 
determining matrix elements according to a representation matrix of the sub-logic gate, generating a hash value according to the matrix elements, and determining the hash value to be the search identifier.

	With respect to claim 4, the prior art does not teach when a quantum computing system is a nuclear magnetic resonance quantum system, the splitting the quantum logic gate to obtain sub-logic gates comprises:
	splitting the quantum logic gate, based on a rotation decomposition algorithm, into sub-logic gates: a first coordinate axis sub-gate, a second coordinate axis sub-gate and a third coordinate axis sub-gate;
	wherein representation matrices of the first coordinate axis sub-gate, the second coordinate axis sub-gate and the third coordinate axis sub-gate are functions of a variable; and


With respect to claim 5, the prior art does not teach when a quantum computing system is a superconducting quantum system, the splitting the quantum logic gate to obtain sub-logic gates comprises:
	converting the quantum logic gate into a permutation and combination of multiple general logic gates based on a preset algorithm;
	utilizing at least one of the basic logic gates to replace the permutation and combination of the multiple general logic gates to obtain the sub-logic gates;
	and the method further comprises:
	generating general pulses corresponding to the general logic gates in advance; and obtaining the basic logic gates by permutating and combining the general logic gates, and generating the basic pulses corresponding to the basic logic gates according to the general pulses corresponding to the general logic gates.

With respect to claim 8, the prior art does not teach each of the basic pulses has a preset identify; and
	the processor is configured to:
	for each of the sub-logic gates, determine a search identifier according to the sub-logic gate, and search for a sub-pulse having the search identifier among the basic pulses.


With respect to claim 10, the prior art does not teach when the quantum computing system is a nuclear magnetic resonance quantum system, the processor is configured to:
	split the quantum logic gate, based on a rotation decomposition algorithm, into sub-logic gates: a first coordinate axis sub-gate, a second coordinate axis sub-gate and a third coordinate axis sub-gate.

	With respect to claim 13, the prior art does not teach a quantum computing system is a superconducting quantum system, the processor is configured to:
	convert the quantum logic gate into a permutation and combination of multiple general logic gates based on a preset algorithm;
	utilize at least one of the basic logic gates to replace the permutation and combination of the multiple general logic gates to obtain the sub-logic gates.

	With respect to claim 16, the prior art does not teach before splitting the quantum logic gate to obtain the sub-logic gates, the processor is further configured to:
	search for a target pulse corresponding to the quantum logic gate among the basic pulses, and when no hit is found, execute the step of splitting the quantum logic gate to obtain sub- logic gates.

when searching for sub-pulses corresponding to the sub-logic gates among the basic pulses, the processor reads the sub-pulses from the multi-level memory in an order of the data processing speed from fast to slow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art

a.	Murati et al. (US 2021/0152189) teaches a quantum computer comprises logic gates.
b.	Li et al. (US 10,726,351) teaches a quantum computer comprises logic gates.




Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844